Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and or*436der of this Court dated October 21, 2002 (People v King, 298 AD2d 530 [2002]), affirming a judgment of the Supreme Court, Kings County, rendered December 18, 1998.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Santucci, J.P., Schmidt, Townes and Mastro, JJ., concur.